Case 2:21-mj-00004-MV ECF No. 7, PageID.<pageID> Filed 01/21/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION

UNITED STATES OF AMERICA,                           Case No. 2:21-mj-4

             Plaintiff,                             Hon. Maarten Vermaat
                                                    U.S. Magistrate Judge
      v.

KARL DRESCH,

             Defendant.
                                         /

                                      ORDER

      Pursuant to the Due Process Protections Act, the Court reminds the

government of its obligation under Brady v. Maryland, 373 U.S. 83 (1963), to disclose

evidence favorable to the defendant and material to the defendant’s guilt or

punishment. The government is ordered to comply with Brady and its progeny. The

failure to do so in a timely manner may result in consequences, including dismissal

of the indictment or information, exclusion of government evidence or witnesses,

adverse jury instructions, dismissal of charges, contempt proceedings, sanctions by

the Court, or any other remedy that is just under the circumstances.

      IT IS SO ORDERED.


Dated: January 21, 2021                    /s/ Maarten Vermaat
                                       MAARTEN VERMAAT
                                       U.S. MAGISTRATE JUDGE
